               Case 1:19-cv-10301-LAP Document 23
                                               22 Filed 06/17/20
                                                        06/16/20 Page 1 of 2

                                             Ira S. Nesenoff                        Barbara H. Trapasso          Philip A. Byler
                                             Andrew T. Miltenberg                   Tara J. Davis                Senior Litigation Counsel
                                             ______________________________
                                                                                    Diana R. Warshow             Rebecca C. Nunberg
                                             Stuart Bernstein                       Gabrielle M. Vinci           Counsel
                                                                                    Kara L. Gorycki              Jeffrey S. Berkowitz
ATTORNEYS AT LAW                                                                    Cindy A. Singh               Counsel
___________________________
                                                                                    Nicholas E. Lewis            Marybeth Sydor
nmllplaw.com                                                                        Adrienne D. Levy             Title IX Consultant
                                                                                    Ryaan Nizam
                                                                                    Regina M. Federico



                                                                                   June 16, 2020


VIA ECF                                                                The extension request is granted.
Hon. Judge Loretta A. Preska                                           SO ORDERED.
United States District Court                                           June 17, 2020
Southern District of New York
500 Pearl Street, Courtroom 12A
New York, New York 10007                                                                               _______________________________
                                                                                                       LORETTA A. PRESKA, U.S.D.J.

        Re:             Joan Carrington v. City of New York Human Resources Administration
                        Civil Case No.: 19-cv-10301-LAP-SDA


Dear Your Honor:

       Please be advised, the undersigned represents Plaintiff Joan Carrington (“Carrington”) in the
above referenced matter. I write to respectfully request an extension of time to file Plaintiff’s amended
complaint int this action which deadline is currently June 17, 2020. I have conferred with Defendant’s
counsel who does not object to this request. This is Plaintiff’s second request to extend the amended
complaint deadlines.

         Counsel and Plaintiff have diligently been working on the amended complaint. However,
Plaintiff has requested additional time to review the draft and counsel requires additional time to
review additional documents provided by Plaintiff to assess any additional facts and allegations to
assert in the final amended complaint.

        As a result of the foregoing, and in addition to the logistical difficulties the current shelter at
home order and government restrictions have presented in conferring with Plaintiff and reviewing the
physical files maintained by Plaintiff, Plaintiff and the undersigned require additional time to perfect
Plaintiff’s Amended Complaint and respectfully asks for a one week extension, making the new
deadline June 24, 2020.

           Counsel remains available should Your Honor have any questions of concerns.

           Thank you.

 NEW YORK           |   363 Seventh Avenue          |   5th Floor       |     New York, NY 10001   |    T: 212.736.4500   |   F: 212.736.2260

 BOSTON             |   101 Federal Street          |   19th Floor      |     Boston, MA 02110     |    T: 617.209.2188
            Case 1:19-cv-10301-LAP Document 23
                                            22 Filed 06/17/20
                                                     06/16/20 Page 2 of 2




                                              Very truly yours,

                                              NESENOFF & MILTENBERG

                                              /s/ Gabrielle Vinci
                                              Gabrielle Vinci, Esq.

CC: All counsel (via ECF)




                                          2
